Exhibit FOR IMMEDIATE RELEASE: February 10, 2010 CONTACT: Doug Hemer Aetrium Incorporated (651) 773-4274 NASDAQ: ATRM AETRIUM REPORTS FOURTH QUARTER AND YEAR-END 2009 RESULTS St. Paul, Minn (2/10/10)—Aetrium Incorporated (Nasdaq:ATRM) today announced results for its fourth quarter and fiscal year ended December 31, 2009. Revenue for the fourth quarter of 2009 was $2,685,000. This compared to revenue of $2,851,000 in the fourth quarter of 2008. Revenue for the 2009 fiscal year was $8,649,000 as compared to revenue of $17,217,000 in fiscal year 2008. Net loss for the fourth quarter was $4,818,000, or $0.45 per share, as compared with net loss of $687,000, or $0.06 per share, in the fourth quarter of 2008. Net loss for the fourth quarter of 2009 included charges for inventory obsolescence of $155,000, a reserve of $372,000 for loss on amounts due from a subtenant of the Company’s leased facility in Poway, California, and an increase of $4,064,000 in the Company’s valuation allowance for its deferred tax assets. The impact of these three items was to increase the fourth quarter 2009 net loss from $411,000, or $0.04 per share to $4,818,000, or $0.45 per share. Net loss for the fourth quarter of 2008 included a charge of approximately $100,000 in connection with a workforce reduction. Net loss for fiscal year 2009 was $6,728,000, or $0.63 per share as compared to a net loss of $613,000, or $0.06 per share in fiscal year 2008. Net loss for 2009 included the charges for inventory obsolescence, subtenant loss reserve and increase in the deferred tax asset valuation allowance described above. The impact of these three items was to increase the 2009 net loss from $2,321,000, or $0.22 per share to $6,728,000, or $0.63 per share. Net loss for 2008 included the workforce reduction charge described above. “Aetrium’s deferred tax assets consist primarily of federal and state net operating loss (NOL) and tax credit carryforwards,” said Douglas L. Hemer, chief administrative officer. “Accounting guidelines require that companies assess whether a valuation allowance should be recorded against deferred tax assets based on all available evidence. As a result of the steep decline that our industry has been experiencing, we were in a three year cumulative loss position at the end of fiscal 2009. Based upon that position and in accordance with accounting guidelines, we increased our valuation allowance to fully reserve our deferred tax assets. The increase in the valuation allowance did not impact our cash or our ability to utilize our NOL and tax credit carryforwards in the future and does not reflect a change in our positive outlook for Aetrium.” “Despite the difficult economic and industry conditions and disappointing operating results we experienced in fiscal 2009, we are encouraged by the growing signs of a recovery in progress in the semiconductor and semiconductor equipment industries,” said John J. Pollock, president. “Forecasters are now projecting continued strengthening in our industries well into 2011 and perhaps beyond.
